Citation Nr: 0638133	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  03-08 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for residuals of a 
lower jaw injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1953 to 
February 1958.

This matter was last before the Board of Veterans' Appeals 
("Board") in May 2005 on appeal from a July 2002 rating 
decision by the Waco, Texas Regional Office ("RO") of the 
Department of Veterans Affairs ("VA").  The July 2002 
rating decision denied the veteran's claims for entitlement 
to service connection for degenerative disc disease of the 
lumbar spine and entitlement to service connection for 
residuals of a lower jaw injury.  The Board remanded the 
claims for further development.


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated as a result of the veteran's 
military service, nor may it be presumed to have been so 
incurred or aggravated.  

2.  Residuals of a lower jaw injury were not incurred in or 
aggravated as a result of the veteran's military service, nor 
may they be presumed to have been so incurred or aggravated.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for degenerative disc disease of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The criteria for the establishment of service connection 
for residuals of a lower jaw injury have not been met.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159.

The VA has a duty to notify the veteran and his 
representative, if any, of the information and evidence 
needed to substantiate a claim.  The notification should (1) 
inform the veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the veteran about the information and evidence the VA 
will seek to provide; (3) inform the veteran about the 
information and evidence he was expected to provide and (4) 
request the veteran provide any evidence in his possession 
which pertains to the claim.  This notification was satisfied 
by way of letters from the RO to the veteran dated in March 
2002, June 2003, December 2003, June 2005 and December 2005.

The March 2002, June 2005 and December 2005 letters advised 
the veteran that evidence showing current degenerative disc 
disease of the lumbar spine and current residuals of a lower 
jaw injury that are linked to a back injury or condition 
and/or lower jaw injury or condition that was diagnosed in-
service was necessary to substantiate the claims.  The March 
2002, June 2005 and December 2005 letters provided the 
veteran with examples of evidence necessary to support his 
claims including dates and places of medical treatment.  
Medical authorizations were provided so VA could assist in 
obtaining private medical records.  The letters advised the 
veteran of the evidence in the claims file, of VA's duty to 
obtain relevant federal records and that VA would make 
reasonable efforts to obtain private records.  The elements 
of a claim for service connection were also provided in each 
of the March 2002, June 2005 and December 2005 letters.

As noted below, the veteran's service medical records 
("SMRs") are not available.  It is well settled that in 
circumstances where known evidence has been lost while in the 
custody of Government depositories, VA has an obligation to 
apprise the claimant of alternative sources of information to 
substantiate the claim.  Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992); see also Layno v. Brown, 6 Vet. App. 465, 469 
(1994).

In a March 2002 letter, the RO specifically advised the 
veteran of such alternative sources of substantiating 
information.  The veteran responded in April 2002 by 
providing a completed Income Net Worth and Employment 
Statement and a copy of his DD-214.  He also completed a NA 
Form 13055 wherein he identified his specific organizational 
assignment as HQ 145th Field Artillery Battalion.  He 
reported he received medical treatment in Pusan, Korea and 
Japan.  The veteran was sent additional letters in June 2003 
and December 2003 regarding the need to reconstruct the 
veteran's medical data and examples of alternate sources of 
information which would allow such reconstruction.  The 
veteran submitted a personal statement in June 2003 
describing his alleged in-service injuries and two lay 
statements in April 2005 from individuals who observed the 
veteran's health pre and post-service.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the veteran of such information, because the claims of 
service connection are being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection are not relevant.  Proceeding 
with this matter in its procedural posture would not 
therefore inure to the veteran's prejudice.  

Second, the VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  In particular, 
VA attempted to obtain SMRs and requested that the veteran 
either submit his available private medical records or 
authorize VA to obtain those records on his behalf.  
Communications from the National Personnel Records Center 
("NPRC") in May 2002 and January 2006 indicate that the 
veteran's SMRs are unavailable, and that any such records are 
presumed to have been destroyed in the July 1973 fire at the 
National Personnel Records Center's facility located in St. 
Louis, Missouri.  Accordingly, the heightened duty to explain 
findings is applicable in the instant case, as with all cases 
where service medical records are incomplete or unavailable.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

NPRC searched information and data available including "sick 
call" records and reports of the Surgeon General's Office 
but no records pertaining to the veteran had been located.  
The sole military medical record on file is the veteran's 
separation physical examination report dated in December 
1957.  In January 2006, the NPRC confirmed the veteran's 
records were fire-related and reported that the information 
requested could not be reconstructed.

VA requested also that the veteran either submit his 
available medical records or authorize VA to obtain those 
records on his behalf.  In March 2002, the veteran authorized 
VA to obtain treatment records from Comanche Community 
Hospital where he reported treatment from September 1998 to 
present.  The records were obtained and reviewed in 
conjunction with the veteran's claims.  VA also obtained and 
reviewed records as identified by the veteran from the 
Central Texas Health Care System (Waco, Marlin, Temple VA 
Medical Centers ("VAMC") and the Brownwood VA Outpatient 
Clinic.  

Two lay statements were also received and reviewed in April 
2005 regarding the condition of the veteran's health as 
observed by the individuals both prior to service and post-
service.

Following personal testimony given at a Travel Board hearing 
before the undersigned in February 2005, the Board remanded 
the claims in May 2005.  In addition to confirming the 
unavailability of the veteran's service records with the 
NPRC, the RO was ordered to give the veteran the opportunity 
to sign further Release of Information forms to obtain 
medical records on file at the Comanche Community Hospital 
beginning in 1958 and/or any other records from healthcare 
providers (both VA and non-VA) he identified during the 
hearing as having treated the veteran since his separation 
from service in December 1957.  The veteran did not respond 
to the requests dated June and December 2005.

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorders, if shown.  The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the veteran under the Veterans' Claims Assistance Act 
("VCAA"), does not contain competent evidence to suggest 
that the disorders are related to the veteran's military 
service.  

Thus, the veteran has essentially foreclosed VA's compliance 
with its duty to assist him in the development of the claim.  
While the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim.  If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining the putative 
evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 
(1991).  Further, under the VCAA, a claimant for VA benefits 
has the responsibility to present and support the claim.  38 
U.S.C. § 5107(a) (2002). 

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claims.  As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

Merits of the Claims

The veteran seeks service connection for a degenerative disc 
disease of the lumbar spine and residuals of a lower jaw 
injury.  The preponderance of the evidence is against the 
claims and the appeal will be denied.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Pond v. West, 12 Vet. App. 341, 346 (1999). 

1.  Degenerative Disc Disease of the Lumbar Spine

The veteran claims that he incurred degenerative disease of 
the lumbar spine following an injury he sustained during 
service as a heavy vehicle mechanic stationed in Korea.  He 
states that a vehicle rolled over on him and he was 
subsequently hospitalized in a field hospital for over a 
week, followed by over a month of limited duties.  The 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The Board notes, at the outset, that the veteran's service 
medical records were among those presumably lost in a fire at 
the NPRC in 1973 and has kept this unfortunate situation in 
mind while addressing the veteran's claims.  In such 
situations there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  As detailed above, despite efforts made to 
locate additional SMRs, other than a service separation 
examination, no additional records have been located.

The record contains only a copy of the veteran's service 
separation physical examination.  The separation examination 
is negative for complaint of injury or disease related to the 
veteran's back.  In fact, the veteran affirmatively responded 
that he had no disabling wounds, injuries or diseases.  

The veteran is currently diagnosed with degenerative disc 
disease of the lumbar spine.  To receive service connection 
for a current disability, an opinion as to medical etiology, 
based on competent medical evidence, must link the current 
condition to military service.  "Competent medical 
evidence" means, in part, evidence that is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a) (2006).  The record is devoid 
of any such medical opinion providing a nexus between the 
veteran's current disability and his active military service.  

The veteran also submitted statements by two individuals who 
claim to have witnessed the veteran's health prior to service 
and after service and attested to his back troubles post-
service.  While these statements are credible, they are not 
competent.  The Court of Veterans' Appeals has held that lay 
individuals may testify about the historical manifestations 
of a disease or injury based on personal knowledge, but they 
lack the expertise necessary to provide evidence which 
requires medical knowledge.  For this reason, the lay 
statements cannot provide evidence of a diagnostic nature.  
Espiritu v. Derwinski, 2 Vet. App. 458 (1993).  

The Board finds, by a preponderance of the evidence, that the 
veteran's claimed degenerative disc disease of the lumbar 
spine is not related to event(s) in-service.  In reaching 
this decision, the Board has considered the "benefit-of-the-
doubt doctrine;" however, as the preponderance of the 
evidence is against the claim, the doctrine does not apply.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

2.  Residuals of a Lower Jaw Injury

The veteran claims that he incurred a lower jaw injury in-
service during an altercation with some marines in a chow 
hall.  The preponderance of the evidence is against the claim 
and the appeal will be denied.

Again, the Board notes that the veteran's SMRs are missing 
from the record and recognizes its heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit of the doubt doctrine.  O'Hare, 1 Vet. App. 365.  
As detailed above, only a service separation examination has 
been located.  

The law limits entitlement for service-related diseases and 
injuries to cases where service has resulted in a disability 
- the first prong of a successful claim of service 
connection.  In the absence of proof of a present disability, 
there is no valid claim presented.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  The veteran has no current diagnosis of a jaw 
disability or residuals of a jaw injury within VA's operating 
statutes and regulations, nor has he submitted competent 
evidence of such a disorder, linked by competent evidence to 
his military service.  See 38 C.F.R. § 3.385 (2006).  

The separation examination is negative for complaint of 
injury or disease related to the veteran's jaw and the 
veteran affirmatively responded that he had no disabling 
wounds, injuries or diseases.  No VAMC record or other 
private treating physician record indicates complaint or 
diagnosis of any jaw condition or disorder.

In sum, because there is no competent evidence of current jaw 
injury or disorder, the Board would need to resort to 
speculation to find that the veteran is disabled, and such 
does not trigger the benefit-of-the-doubt doctrine.  The law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

The Board finds, by a preponderance of the evidence, that the 
veteran's claimed residuals of a lower jaw injury are not 
related to event(s) in-service.  In reaching this decision, 
the Board has considered the "benefit-of-the-doubt 
doctrine;" however, as the preponderance of the evidence is 
against the claim, the doctrine does not apply.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

ORDER

Service connection for degenerative disc disease of the 
lumbar spine is not established.

Service connection for residuals of a lower jaw injury is not 
established.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


